18-3500-cv
Capstone, et al v. Navarrete, et al


                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this Court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of March, two thousand twenty.

PRESENT:
                      JOSÉ A. CABRANES,
                      ROBERT D. SACK,
                      RAYMOND J. LOHIER, JR.,
                                   Circuit Judges.


CAPSTONE LOGISTICS HOLDINGS, INC., CAPSTONE LOGISTICS, LLC,
PINNACLE WORKFORCE LOGISTICS L.L.C.,

                                 Plaintiffs-Counter-Defendants-Appellees,                  18-3500-cv

                                 v.

PEDRO NAVARRETE, DAVID POFFENBERGER,
STEVEN WILLIS, MARIO ROJAS, HUMANO LLC,

                                 Defendants-Counter-Claimants-Appellants.



FOR PLAINTIFFS-COUNTER-
DEFENDANTS-APPELLEES:                                                   JAMES S. YU, Robert J. Carty, Jr., Robert
                                                                        B. Milligan, Seyfarth Shaw LLP, New
                                                                        York, NY.




                                                               1
FOR DEFENDANTS-COUNTER-
CLAIMANTS-APPELLANTS:                                       MICHELLE FERBER, Jennifer R. Lucas,
                                                            Stephen Moses, Ferber Law, San Ramon,
                                                            CA; Eric A. Savage, Maria Cáceres-
                                                            Boneau, Littler Mendelson P.C., New
                                                            York, NY.

        Appeal from an October 25, 2018 order of the United States District Court for the Southern
District of New York (George B. Daniels, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED in part and REMANDED in part.

        Defendants-Counter-Claimants-Appellants Pedro Navarette, David Poffenberger, Steven
Willis, Mario Rojas, and humano LLC (collectively “Appellants”) challenge a preliminary injunction
which, among other things, enforces a covenant restricting their ability to compete with Plaintiffs-
Counter-Defendants-Appellees Capstone Logistics Holdings, Inc., Capstone Logistics, LLC, and
Pinnacle Workforce Logistics L.L.C. (collectively “Appellees”).

        This is the second time we have reviewed a preliminary injunction in this case. On an earlier
appeal, we vacated a preliminary injunction because the District Court did not provide a sufficient
factual or legal basis, on the record, for the order. A year later, the District Court reinstated the
preliminary injunction along with a memorandum of facts and law explaining the basis for its
decision.

        While the appeal was pending, Appellants filed a motion in the District Court requesting that
the preliminary injunction be vacated or modified and Appellees filed a motion for summary
judgment. The District Court has not yet ruled on either motion.

       Accordingly, we partially remand the mandate to the District Court for prompt resolution of
these motions. The preliminary injunction will remain in place until that time.

        After the motions are resolved, either party may, by a letter to the Clerk of Court, reinstate
the appeal using the current docket number. See United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).
The appeal shall be expedited, with the briefs by the appealing party due no later than 14 days after
the request has been made to the Clerk, and with a response by the opposing party due no later than
14 days after that. Upon receipt of the briefs, the matter will be deemed submitted for decision, and
the panel will then determine whether further oral argument is appropriate.




                                                   2
                                       CONCLUSION

        For the foregoing reasons, we partially REMAND the cause to the District Court for
resolution of the aforementioned motions, and we AFFIRM the preliminary injunction until such
point as the motions are resolved.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3